Detailed Action
Status of Claims
This replies to application filed 1/16/2019. 
New 			21
Canceled 		none
Amended 		1-4, 6, 7, 10, 11, 13, 14, 17, 19
Claims 1-21 are reviewed below. 

RESPONSE TO REMARKS
101 maintained
As to applicant remarks p.2 that there’s no abstract idea, the claim is directed to data gathering fed into targeted marketing steps, the claim(s) is/are directed to CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR because the claims are directed to advertising. 
Amendment from advertisement to digital content is a change in form 
As to applicant remarks that p.2-3 the claims integrate idea into practical application, applicant instead uses generic elements generally applied for data gathering from first, second sensors, time correlating with responses to model desired user response.
The ‘other features’ applicant refers to p.3 are generic elements generally applied.
As to applicant remarks that p.4 applicant improves function of computer or other technology, to the contrary applicant gathers data with sensors for modeling response to content and this modeling is computer implemented. Implementing an idea with generic technology generally applied doesn’t change the technology or improve it any more than a nut changes a nutcracker or a roll of music changes a player piano (see In re Alappat remarks by Chief Judge Archer).
On remarks p.4, applicant is arguing the Spec but it is the claims which were rejected.
23, 26, 27, 33, 55, 60, 61, 80-82 is targeted marketing via generic elements generally applied.

103
The amendment is obvious from previously cited art

 				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-21 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims and their dependents are directed to one of the statutory classes (1 process, 6 machine, 14 process).
Step 2a
Prong 1
The claim(s) is/are directed to CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR because the claims are directed to advertising.

Alice
clearinghouse
implemented by computer
Here
advertising
implemented by computer
Bilski
hedge
implemented by computer


Additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to: computer, medium, data storage, processor, interface device. Other steps do not present significantly more or integrate the idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to do computer implement. The additional elements are not sufficient to amount to significantly more than the judicial exception. The claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – computer implemented, memory, computer implemented, sensor, processor to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea.
Training/processing with machine learning is an idea itself. Machine learning is old and well-known (NPL: “Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (1984) and the references it refers to from more than a half-century ago). This reference was already provided to applicant. 
The limitation of machine learning is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components. The machine learning is generally applied; see Specification ¶ 34 ‘any machine learning technique’. The limitation of machine learning is executed via generic computer components (‘processor’, ‘memory’, ‘sensor’, ‘computer implemented’)   . For example, but for the computer, training in the context of this claim encompasses user manually for using math to in association with advertising contribution/attribution, i.e. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY, in a particular technological environment computer-implemented/medium/storage. The data gathering steps do not add significantly more.
The dependent claims are part of, not apart from, the idea of advertising contribution and providing a display of the relative importance of touchpoints intended to reduce bias in a person’s mind.
What applicant points to (remarks p.6) at Spec ¶ 23, 26, 27, 33, 55, 60, 61, 80-82 is targeted marketing via generic elements generally applied.
Step 2b
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry.
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an abstract idea for which computers are invoked merely as a tool. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The further elements of the claims are merely directed to further abstract ideas (a plurality of exceptions December 16, 2014 Interim Guidance p 74625, Fed Register Vol 79 No 241) and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is conventional.
In a search for an inventive concept, one may look to Applicant’s own words and find marketing, albeit improved marketing specification ¶ 2.
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, memory do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of an algorithm for organizing human behavior implemented with generic technology. In addition to these indisputably conventional features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces “a result that overrides the routine and conventional” use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly conventional” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well. 
Claims dependent from the independent claims do not cure the deficiencies and are rejected.

            	    CLAIM REJECTIONS - 35 USC § 112, 2b
The following is a quotation of 35 U.S.C. 112, 2b:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 (and dependents) is rejected under 35 U.S.C. 112, 2b, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As per claim 14 there’s 2 limitations, both claiming a digital content item 
Antecedent basis is provided twice for the same thing. 
Is there 1 digital content item? Or 2?
For now examiner assumes one digital content is intended.
	
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Claims 1-21 are rejected under 35 USC 103 over Kucera (US PG PUB 20180114139) in view of Pradeep (US PG PUB 20120284332) 
CLAIM 1
Except for 
bracketed specific kinds of responses [ ] (see Pradeep) 
Kucera shows
1. A computer implemented method, comprising: 
[Wingdings font/0xA2] collecting , from one or more first sensors, (Kucera ¶ 16) a plurality of response data for a plurality of users of a first type in a controlled group as each of the plurality of users receive a presentation of digital content, [ wherein the response data includes at least one of an electroencephalography ("EEG") data, a functional magnetic resonance imaging ("fMRI") data, a galvanic skin response ("GSR") data, a heart rate data, a body temperature data, an eye tracking data, a face tracking data, or a head tracking data  ]
Kucera at least ¶ 2-4, 14-18 shows the above, ¶ 53
In Kucera, first type is the type of user with a given feature (¶ 14-15)

Except not claimed specific bracketed response data but see Pradeep ¶ 8-16 Fig 1-3
And as to first type Pradeep at least ¶ 8-11, 14 group, 24, 44
Moore ( face ¶ 13-16, face  19, tracking 34, emotion 39, tracking face emotion head demographic 105, 120, 134, 167, 140, 153 temperature, camera 167, face emotion 169, 173, eye 175, 188, emotions face ¶ 203-204, 207-210, 212, 213)
[Wingdings font/0xA2] time correlating the plurality of response data with a plurality of variables of the digital content 
Kucera ¶ 14-16, 53
Kucera customizing web content variation ¶ 14-16 with a period of time, ¶ 24-27, 32-34
also
time correlation Pradeep at least ¶ 10

[Wingdings font/0xA2] determining, based at least in part on the time correlation, an expected user response to each of the plurality of variables related to the digital content 
Kucera at least ¶ 2-4, 14-18

[Wingdings font/0xA2] producing ,  according to a model output by a machine learning system, a digital content item  based at least in part on the expected user response to each of the plurality of variables such that the digital content item  is created to elicit a desired response from a user of the first type when presented to the user 
Kucera at least ¶ Abstract, 2, 14, 27, 34
It would have been obvious to modify Kucera with Pradeep’s response type (Pradeep ¶ 13-16). Kucera already shows response from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of response types. Further, Kucera already shows user of a first type (¶ 14-15) and there the first type is one associated with a feature, such as users having the same type of device ¶ 14. But Kucera doesn’t say the word type explicitly but Pradeep shows group ¶ 14. It would have been obvious to modify Kucera to target users of a first type (Kucera ¶ 14) such as those of a group (Pradeep ¶ 14).

NOT EXPLICIT IN Kucera is second sensor
[Wingdings font/0xA2] collecting, from one or more second sensors, a plurality of second response data indicative of a response of the user to the digital content item 
Pradeep Fig 1-3 and corresponding text show second response
Kucera Fig 1-5 and corresponding text train, update a model based on response
[Wingdings font/0xA2] updating the model based at least in part on the plurality of second response data
Pradeep Fig 1-3 and corresponding text show second response
Kucera Fig 1-5 and corresponding text train, update a model based on response
It would have been obvious to improve Kucera’s model based on response ¶ 14-16 to include additional i.e. second response data since the combination of the references is merely combining prior art elements according to known methods to yield predictable results. And the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable 

CLAIM 2
Kucera/Pradeep shows the above and Kucera shows2. The computer implemented method of claim 1, further comprising: 
[Wingdings font/0xA2] producing, based at least in part on the plurality of first response data and the plurality of variables the model for users of the first type
Kucera at least ¶ 2-4, 14-18
Kucera ¶ 23-24
And as to first type Pradeep at least ¶ 8-11, 14 group, 24, 44
It would have been obvious to modify Kucera with Pradeep’s response type (Pradeep ¶ 13-16). Kucera already shows response from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of response types. Further, Kucera already shows user of a first type (¶ 14-15) and there the first type is one associated with a feature, such as users having the same type of device ¶ 14. But Kucera doesn’t say the word type explicitly but Pradeep shows group ¶ 14. It would have been obvious to modify Kucera to target users of a first type (Kucera ¶ 14) such as those of a group (Pradeep ¶ 14).

CLAIM 3
Kucera/Pradeep shows the above and Kucera shows3. The computer implemented method of claim 2, further comprising: 
[Wingdings font/0xA2] determining a user type of a user that is to receive the digital content item 
Kucera at least ¶ 2-4, 14-18
And as to first type Pradeep at least ¶ 8-11, 14 group, 24, 44
It would have been obvious to modify Kucera with Pradeep’s response type (Pradeep ¶ 13-16). Kucera already shows response from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of response types. Further, Kucera already shows user of a first type (¶ 14-15) and there the first type is one associated with a feature, such as users having the same type of device ¶ 14. But Kucera doesn’t say the word type explicitly but Pradeep shows group ¶ 14. It would have been obvious to modify Kucera to target users of a first type (Kucera ¶ 14) such as those of a group (Pradeep ¶ 14).
[Wingdings font/0xA2] determining, based at least in part on the user type, the model
Kucera ¶ 4, 14-18, 23-27, 30
[Wingdings font/0xA2] wherein producing the digital content item   is based at least in part on the model. Kucera ¶ 4, 14-18, 23-27, 30
also Pradeep ¶ 10-11, 24 duration, font, sound, animation, personalization, content color
It would have been obvious to modify Kucera with Pradeep’s response type (Pradeep ¶ 13-16). Kucera already shows response from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of response types. Further, Kucera already shows user of a first type (¶ 14-15) and there the first type is one associated with a feature, such as users having the same type of device ¶ 14. But Kucera doesn’t say the word type explicitly but Pradeep shows group ¶ 14. It would have been obvious to modify Kucera to target users of a first type (Kucera ¶ 14) such as those of a group (Pradeep ¶ 14).

CLAIM 4
Kucera/Pradeep shows the above and Kucera shows4. The computer implemented method of claim 2, wherein the 
[Wingdings font/0xA2] model indicates at least one variable that may be adjusted in the digital content item   to produce a desired response from users of the first type 
Kucera ¶ 36, ¶ 4, 14 Fig 1-2, 4-5
Kucera ¶ 4, 14-18, 23-27, 30
also Pradeep ¶ 10-11, 24 duration, font, sound, animation, personalization, content color
It would have been obvious to modify Kucera with Pradeep’s variables. Kucera already shows variable (¶ 2-4, 14-18) from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of variables. 

CLAIM 5
Kucera/Pradeep shows the above and Kucera shows variation but not all the specific variations below5. The computer implemented method of claim 4, wherein the 
[Wingdings font/0xA2] variable is at least one of a font size, a font type, a font treatment, a text content, a color, a duration, a sound, an object, a video type, a character type, an animation, an interactive element, an interaction complexity, an image, a haptic output, a brightness, or a contrast 
Kucera ¶ 27-29, 31, 33-35also Pradeep ¶ 10-11, 24 duration, font, sound, animation, personalization, content color
It would have been obvious to modify Kucera with Pradeep’s variables. Kucera already shows variable (¶ 2-4, 14-18) from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of variables. 

CLAIM 6 
Kucera shows
6. A system, comprising: 
[Wingdings font/0xA2] one or more processors
Kucera Fig 1, 9 ¶ 60-68
[Wingdings font/0xA2] a memory storing program instructions that when executed by the one or more processors cause the one or more processors to at least: 
Kucera Fig 1, 9 ¶ 60-68
[Wingdings font/0xA2] produce a first item of digital content according to a model output by a machine learning system for a first user of a first type, wherein the model is produced based at least in part on a plurality of first response data collected by one or more first sensors and indicates at least one variable to be adjusted in the first item of digital content to cause an expected response from users of the first type
Kucera at least ¶ 2-4, 14-18, 23
[Wingdings font/0xA2] cause the first item of digital content to be presented to the first user of the first type
Kucera at least ¶ 2-4, 14-15
[Wingdings font/0xA2] collect second response data indicative of a response presented by the first user in response to the first item of digital content presented to the first user
Kucera at least ¶ 2-4, 16 Fig 2-3

Kucera at least ¶ 18 update, train, ¶ 30
NOT EXPLICIT IN Kucera is 
[Wingdings font/0xA2] update the model based at least in part on the second response data to produce an updated model
Pradeep Fig 1-3 and corresponding text show second response
Kucera Fig 1-5 and corresponding text train, update a model based on response
It would have been obvious to improve Kucera’s model based on response ¶ 14-16 to include additional i.e. second response data since the combination of the references is merely combining prior art elements according to known methods to yield predictable results. And the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable 

And as to type Pradeep at least ¶ 8-11, 14 group, 24, 44
It would have been obvious to modify Kucera with Pradeep’s response type (Pradeep ¶ 13-16). Kucera already shows response from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of response types. Further, Kucera already shows user of a first type (¶ 14-15) and there the first type is one associated with a feature, such as users having the same type of device ¶ 14. But Kucera doesn’t say the word type explicitly but Pradeep shows group ¶ 14. It would have been obvious to modify Kucera to target users of a first type (Kucera ¶ 14) such as those of a group (Pradeep ¶ 14).

CLAIM 7
Kucera/Pradeep shows the above and Kucera shows7. The system of claim 6, wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to at least: 
[Wingdings font/0xA2] produce a second item of digital content according to the updated model output for a second user of a second  type, wherein the second item of digital content is a variation of the first item of digital content, varied according to the updated model
Second user (Kucera at least ¶ 3-4, 14-18) of first type (defined in Kucera ¶ 14-15, as well as Pradeep at least ¶ 8-11, 14 group, ¶ 24)
[Wingdings font/0xA2] cause the second item of digital content to be presented to the second user (Kucera ¶ 14-16, 18-19, 21, 23-30) of the   second type (Kucera ¶ , 14-15, 32-36 different variations of content for different user types)
Kucera at least ¶ 3-4, 14-18
And as to first and second type Pradeep at least ¶ 8-11, 14 group, 24, 44. Kucera doesn’t say the word type explicitly but Pradeep shows group ¶ 14. It would have been obvious to modify Kucera to target users of a first type (Kucera ¶ 14) such as those of a group (Pradeep ¶ 14).

CLAIM 8
Kucera/Pradeep shows the above and Kucera shows8. The system of claim 6, wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to at least: 
[Wingdings font/0xA2] determine at least one condition corresponding to the first user of the first type 
Kucera at least first type ¶ 14-16, conditions ¶ 17, 47-48, desired action ¶ 18
(Kucera ¶ , 14-15, 32-36 different variations of content for different user types)
Kucera at least ¶ 3-4, 14-18
And as to first and second type Pradeep at least ¶ 8-11, 14 group, 24, 44. Kucera doesn’t say the word type explicitly but Pradeep shows group ¶ 14. It would have been obvious to modify Kucera to target users of a first type (Kucera ¶ 14) such as those of a group (Pradeep ¶ 14).
[Wingdings font/0xA2] provide the first type of the first user and the at least one condition to a machine learning system; 
Kucera at least first type ¶ 14-16, condition weather ¶ 17, desired action ¶ 18
[Wingdings font/0xA2] receive, from the machine learning system, the model, 
Kucera ¶ 4, 14-18
[Wingdings font/0xA2] wherein the model is based at least in part on the first type and the condition. 
Kucera at least first type ¶ 14-16, condition weather ¶ 17, desired action ¶ 18
And as to first type Pradeep at least ¶ 8-11, 14 group, 24, 44
Kucera already shows users of a first type (¶ 14-15) and there the first type is one associated with a feature, such as users having the same type of device ¶ 14. But Kucera doesn’t say the word type explicitly but Pradeep shows group ¶ 14. It would have been obvious to modify Kucera to target users of a first type (Kucera ¶ 14) such as those of a group (Pradeep ¶ 14).
CLAIM 9
Kucera/Pradeep shows the above and Kucera shows9. The system of claim 8, wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to at least: 
[Wingdings font/0xA2] determine a desired response from the first user; 
Kucera at least ¶ 15, 18, 21, 24
[Wingdings font/0xA2] wherein the model is further produced based at least in part on the first type, the condition, and the desired response. 
Kucera at least first type ¶ 14-18, condition ¶ 14, 17, 33-35, desired action ¶ 18
And as to type Pradeep at least ¶ 8-11, 14 group, 24, 44
It would have been obvious to modify Kucera with Pradeep’s response type (Pradeep ¶ 13-16). Kucera already shows response from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of response types. Further, Kucera already shows user of a first type (¶ 14-15) and there the first type is one associated with a feature, such as users having the same type of device ¶ 14. But Kucera doesn’t say the word type explicitly but Pradeep shows group ¶ 14. It would have been obvious to modify Kucera to target users of a first type (Kucera ¶ 14) such as those of a group (Pradeep ¶ 14).

CLAIM 10
Kucera/Pradeep shows the above and Kucera shows10. The system of claim 6, wherein: 
[Wingdings font/0xA2] the first user is in a controlled environment 
Kucera at least ¶ 4, 14-15, 53
[Wingdings font/0xA2] the second response data is collected using one or more second sensors within the controlled environment 
Kucera at least ¶ 4, 14-18, 33-34, controlled environment ¶ 53
NOT EXPLICIT IN Kucera is second sensor
Pradeep Fig 1-3 and corresponding text show second response data is collected using one or more second sensors
It would have been obvious to modify Kucera with Pradeep’s response type (Pradeep ¶ 13-16). Kucera already shows response from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of response types.

CLAIM 11
Kucera/Pradeep shows the above and Kucera shows11. The system of claim 10, wherein the one or more sensors include one or more of:
[Wingdings font/0xA2] an electroencephalography ("EEG") sensor, a functional magnetic resonance imaging ("fMRI") sensor, a galvanic skin response ("GSR") sensor, a heart rate sensor, a body temperature sensor, an eye tracking sensor, a face tracking sensor, a head tracking sensor, a camera, a microphone, a pressure sensor, an accelerometer, or a gyroscope 
Kucera ¶ 61 microphone, keyboardPradeep at least ¶ 5-6, 13-19, Fig 1-3
It would have been obvious to modify Kucera with Pradeep’s response type (Pradeep ¶ 13-16). Kucera already shows response from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of response types.

CLAIM 12
Kucera/Pradeep shows the above and Kucera shows12. The system of claim 6, wherein the
[Wingdings font/0xA2] response is at least one of a primal response to the first item or a secondary response to the first item 
Kucera ¶ 21, 23
Pradeep at least Fig 1-3, ¶ 16
It would have been obvious to modify Kucera with Pradeep’s response type (Pradeep ¶ 13-16). Kucera already shows response from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of response types.

CLAIM 13
Kucera/Pradeep shows the above and Kucera shows13. The system of claim 6, wherein the
[Wingdings font/0xA2]  plurality of first response data is collected from a plurality of users of the first type to produce the model
Kucera at least ¶ 4, 14-18
It would have been obvious to modify Kucera with Pradeep’s response type (Pradeep ¶ 13-16). Kucera already shows response from looking at Kucera and it would have been obvious to consult the works of colleagues and find other response types and combine Pradeep with Kucera so that Kucera accounts for a wider variety of response types.

CLAIM 14 
Kucera shows14. A method, comprising: 
[Wingdings font/0xA2] for each of a plurality of users:  
presenting digital content to the user 
Kucera at least ¶ 2-4, 14-18
[Wingdings font/0xA2] collecting, with a plurality of first sensors, first response data indicative of a response presented by the user in response to the digital content
Kucera at least ¶ 2-4, 14-18
[Wingdings font/0xA2] time correlating the first response data with the presentation of the digital content
Kucera ¶ 14, 16, 53
Kucera customizing web content variation ¶ 14-16 with a period of time, ¶ 24-27, 32-34
also
time correlation Pradeep at least ¶ 10
[Wingdings font/0xA2] producing a response profile that includes the correlated response data with variables presented at the correlated time in the digital content 
Kucera ¶ 14 and 30; also ¶ 34-35, 49-51
[Wingdings font/0xA2] providing each of the plurality of response profiles to a machine learning system as training inputs to train the machine learning system to produce a trained machine learning system 
Kucera at least ¶ 2-4, 14-18
Kucera ¶ 23, 30, 34-35, 49-51
[Wingdings font/0xA2] developing, with the trained machine learning system, a plurality of models, each model corresponding to a different user type 
Kucera ¶ 4, 14, 16, 18, 20, 23, 30, 
[Wingdings font/0xA2] determining a user of a first user type to which a digital content item  an advertisement is to be presented 
Kucera ¶ 4, 14
[Wingdings font/0xA2] providing, to the trained machine learning system, the first user type and candidate digital content components 
Kucera ¶ 4, 14
[Wingdings font/0xA2] determining, with the trained machine learning system, a model of the plurality of models corresponding [[s]] to the first user type
Kucera ¶ 4, 14-18, 23, 30, 34-35, 49-51
[Wingdings font/0xA2] producing, based at least in part on the model and the candidate digital content components, a digital content item 
Kucera ¶ 23-27, 30, 34-35, 49-51
[Wingdings font/0xA2] presenting the digital content item  to the user 
Kucera ¶ 23-27, 30, 34-35, 49-51
As to user type (defined in Kucera ¶ 14-15, as well as Pradeep at least ¶ 8-11, 14 group, ¶ 24)
Kucera already shows user of a types (¶ 14-15 typed by features), such as users having the same type of device ¶ 14. But Kucera doesn’t say the word type explicitly but Pradeep shows group ¶ 14. It would have been obvious to modify Kucera to target users of a first type (Kucera ¶ 14) such as those of a group (Pradeep ¶ 14) for customizing, tailor content, personalizing (Kucera ¶ 2-4, 14, 19 and Pradeep ¶ 3, 10)

NOT EXPLICIT IN Kucera is second sensor
[Wingdings font/0xA2] collecting, from one or more second sensors, a plurality of second response data indicative of a response of the user to the digital content item 
Pradeep Fig 1-3 and corresponding text show second response
Kucera Fig 1-5 and corresponding text train, update a model based on response
[Wingdings font/0xA2] updating the model based at least in part on the plurality of second response data
Pradeep Fig 1-3 and corresponding text show second response
Kucera Fig 1-5 and corresponding text train, update a model based on response
It would have been obvious to improve Kucera’s model based on response ¶ 14-16 to include additional i.e. second response data since the combination of the references is merely combining prior art elements according to known methods to yield predictable results. And the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable 

CLAIM 15
Kucera/Pradeep shows the above and Kucera shows15. The method of claim 14, further comprising: 
[Wingdings font/0xA2] determining at least one condition corresponding to the user
Kucera at least first type ¶ 14-16, condition weather ¶ 14, 17, 30-35, desired action ¶ 18
[Wingdings font/0xA2] wherein the model is further determined based at least in part on the at least one condition
Kucera at least first type ¶ 14-16, condition weather ¶ 14, 17, 30-35, desired action ¶ 18

CLAIM 16
Kucera/Pradeep shows the above and Kucera shows16. The method of claim 15, wherein the 
[Wingdings font/0xA2] condition includes at least one of a device type of a device, a location of the device, an altitude, a temperature, a weather, an application in which the advertisement is to be presented, a time of day, a day of week, or a month of year
Kucera at least ¶ 14

CLAIM 17
Kucera/Pradeep shows the above and Kucera shows17. The method of claim 14, further comprising: 
[Wingdings font/0xA2] collecting, from the user, response data indicative of a response presented by the user in response to the digital content item  
Kucera at least ¶ 2-4, 14-18
[Wingdings font/0xA2] providing the response data to the trained machine learning system 
Kucera at least ¶ 2-4, 14-18

CLAIM 18
Kucera/Pradeep shows the above and Kucera shows18. The method of claim 14, wherein the 
[Wingdings font/0xA2] plurality of users are in a controlled environment in which at least one condition is held constant among each of the plurality of users 
Kucera at least ¶ 14-16, ¶ 14, 17, 31-35 ¶ 18, 53

CLAIM 19
Kucera/Pradeep shows the above and Kucera shows19. The method of claim 14, further comprising: 
[Wingdings font/0xA2] determining a desired response to the digital content item  
Kucera at least ¶ 2-4, 14-18
[Wingdings font/0xA2]wherein the model is further determined based on the desired response
Kucera at least ¶ 2-4, 14-18

CLAIM 20
Kucera/Pradeep shows the above and Kucera shows20. The method of claim 14, further comprising: 
[Wingdings font/0xA2] determining, for the model, a likelihood of engagement with the advertisement by the user of the first user type.
Kucera ¶ 4, 14, 16, 18, 21, 24, 27, 30, 34, 35, 42, 50, 53, 54, 58

CLAIM 21 (NEW)
Kucera/Pradeep shows the above and Kucera shows20. The method of claim 14, further comprising: 
[Wingdings font/0xA2] the plurality of first response data is collected using the one or more first sensors in a controlled environment
Kucera at least ¶ 16
[Wingdings font/0xA2] the plurality of second response data is collected using the one or more second sensors in an uncontrolled environment
NOT EXPLICIT IN Kucera is second sensor
Pradeep Fig 1-3 and corresponding text show second response
Kucera Fig 1-5 and corresponding text train, update a model based on response
It would have been obvious to improve Kucera’s model based on response ¶ 14-16 to include additional i.e. second response data since the combination of the references is merely combining prior art elements according to known methods to yield predictable results. And the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable 

CONCLUSION

Pertinent prior art cited but not relied upon	20180260840 Jeon

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681